Bloodwoetix, J.
1. The trial judge having given in charge to the jury the substance of section 114 of the Penal Code of 1910, and having charged, “Should you find that the defendant . . with a knife cut and stabbed Will Davis, if you do not believe that he intended to kill but intended to inflict an injury upon Will Davis less than death, you would not be warranted in finding the defendant guilty of assault with intent to murder, but would be warranted in finding him guilty of stabbing,” and the jury having been fully and clearly instructed under what circumstances they would be authorized to find the defend^ *143ant guilty of stabbing, it was not error requiring the grant of a new trial “that the judge failed to charge the jury on voluntary manslaughter.”
Decided July 23, 1919.
Conviction of assault with intent to murder; from Randolph superior court—Judge Worrill. March 31, 1919.
Charles W; Worrill, for plaintiff in error.
B. T. Castellón), solicitor-general, B. B. Arnold, contra.
2. The charge to the jury that “absolute mathematical certainty is not attainable in legal investigations, but moral and reasonable certainty of guilt meets the requirements of the law” is a correct statement of the law (Bone v. State, 102 Ga. 390, 30 S. E. 845); and “a charge embracing an abstractly correct and pertinent principle of law is not rendered erroneous by a failure to charge some other legal principle applicable to the ease.” Smith v. Brinson, 145 Ga. 407 (2) (89 S. E. 363); Willis v. Hudspeth, 145 Ga. 438 (3) (89 S. E. 427); Burney v. State, 22 Ga. App. 624 (4) (97 S. E. 85), and cit.
3. “A complaint that the verdict is contrary to the charge of the court - is merely a variation of the general ground that the verdict is contrary to law, and presents no question for review. McKelvin v. State, 17 Ga. App. 413 (87 S. E. 150), and citations.” Wakefield v. Lee, 18 Ga. App. 648 (3) (90 S. E. 224); Brannan v. McWilliams, 146 Ga. 528 (4) (91 S. E. 772).
4. The evidence authorized the verdict, and no error of law was committed.

Judgment affirmed.


Broyles, P. J., and Stephens, J., concur.